PER CURIAM
Appellant in this mental commitment case appeals a judgment committing him to the Mental Health Division for treatment for a period of time not to exceed 180 days. ORS 426.130. The trial court found that appellant suffers from a mental disorder and is a danger to himself and others. The state concedes that the record lacks clear and convincing evidence that appellant’s mental disorder causes him to be either a danger to himself or to others. On de novo review, we find the state’s concession to be well founded and accept it.
Reversed.